Case 1:17-cv-00624-TWP-MJD Document 321 Filed 10/12/18 Page 1 of 2 PageID #: 3343



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  ALAN RACKEMANN, individually and on behalf )
  all others similarly situated,             )
                                             )
          Plaintiff,                         )
                                             )
             v.                              ) Case No. 1:17-cv-00624-TWP-MJD
                                             )
  LISNR, INC., ADEPT MOBILE, LLC, and        )
  INDIANAPOLIS COLTS, INC., an Indiana       )
  Corporation,                               )
                                             )
          Defendants.                        )

    ORDER GRANTING JOINT MOTION ON STIPULATED DISMISSAL OF CLAIMS
         AND COUNTERCLAIMS AND TERMINATION OF THIS ACTION

            Plaintiff and Counterclaim Defendant Alan Rackemann (“Plaintiff”), Counterclaim

  Defendant Jeffrey Evans, Counterclaim Defendant Edelson P.C., Defendant and Counterclaim

  Plaintiff LISNR, Inc. (“LISNR”), and Defendants Adept Mobile, LLC, and Indianapolis Colts,

  Inc. (together, “the Parties”) hereby notify the Court that, pursuant to Rules 41(a)(1)(ii) and 41(c)

  of the Federal Rules of Civil Procedure, they have reached an agreed resolution of all claims and

  counterclaims asserted in this matter. (Filing No. 320.) The Parties’ Stipulation of Settlement and

  Dismissal includes dismissal with prejudice of each of LISNR’s claims against Edelson and the

  Indianapolis Colts to recover any of its fees incurred in this action including the existing award of

  fees made on July 6, 2018; and Adept Mobile also waives its right to recover any fees. (Filing No.

  320-1).

            Accordingly, the Parties’ Joint Motion for Order on Stipulated Dismissal of Claims and

  Counterclaims (Filing No. 320) is GRANTED and all claims and counterclaims are hereby

  dismissed with prejudice. Plaintiff’s Objection to Order Granting Attorneys’ Fees Pursuant to
Case 1:17-cv-00624-TWP-MJD Document 321 Filed 10/12/18 Page 2 of 2 PageID #: 3344



  Motion to Compel (Filing No. 309) is DENIED as moot. As all claims have been dismissed, this

  action is TERMINATED and this case is CLOSED 1.

           SO ORDERED:

  Date: 10/12/2018

  DISTRIBUTION:
      Benjamin S. Thomassen                                   Eric C. Bosset
      EDELSON PC                                              COVINGTON & BURLING LLP
      bthomassen@edelson.com                                  ebosset@cov.com

      Eve-Lynn Rapp                                           John P. Pucci
      EDELSON PC                                              BULKLEY RICHARDSON & GELINAS
      erapp@edelson.com                                       jpucci@bulkley.com

      Erica C. Mirabella                                      Katharine Goodloe
      erica@mirabellallc.com                                  COVINGTON & BURLING LLP
                                                              kgoodloe@cov.com

      Rafey S. Balabanian                                     Michael D. Roundy
      EDELSON PC                                              BULKLEY RICHARDSON & GELINAS
      rbalabanian@edelson.com                                 mroundy@bulkley.com

      Jesse Jenike-Godshalk                                   Thomas A. Barnard
      THOMPSON HINE LLP                                       TAFT STETTINIUS & HOLLISTER LLP
      jesse.jenike-godshalk@thompsonhine.com                  tbarnard@taftlaw.com

      Thomas L. Feher                                         Thomas F. Zych
      THOMPSON HINE LLP – Cleveland                           THOMPSON HINE LLP
      tom.feher@thompsonhine.com                              tom.zych@thompsonhine.com

      Wayne M. Serra                                          Jerrold G. Neef
      THOMPSON HINE LLP                                       BOSTONIAN LAW GROUP
      wayne.serra@thompsonhine.com                            jerry@bostonianlaw.com




  1
   The Court accepts the Parties’ agreement that the Court maintains continuing jurisdiction over this matter for the
  purposes of enforcing the terms of the Stipulated Agreement and Order. Should enforcement proceedings become
  necessary, a party may move to reopen this case for that limited purpose only.

                                                          2
